Opinion issued February 21, 2013




                                          In The
                                 Court of Appeals
                                          For The
                            First District of Texas

                                 NO. 01-13-00022-CV
                                      ____________

 THEOLA ROBINSON AND BENJI’S SPECIAL EDUCATION ACADEMY,
                      INC., Appellants

                                            V.

                           AMEGY BANK, N.A., Appellee


                      On Appeal from the 129th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-71297


                            MEMORANDUM OPINION

      This is an attempted appeal from an order dissolving a temporary restraining

order. Appellee, Amegy Bank, N.A., filed a motion to dismiss the appeal for want

of jurisdiction on the grounds that an order dissolving a temporary restraining order

is not subject to interlocutory appeal.
       Generally, appeals may be taken only from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be

appealed only if authorized by statute. Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352 (Tex. 2001). The grant or denial of a temporary restraining order

is generally not appealable. See In re Texas Natural Res. Conservation Comm’n, 85
S.W.3d 201, 205 (Tex. 2002); Nikolouzos v. St. Luke’s Episcopal Hosp., 162
S.W.3d 678, 681 (Tex. App.—Houston [14th Dist.] 2005, no pet.). However, the

fact that an order is denominated a temporary restraining order is not determinative

of whether the ruling is appealable. Texas Natural Res. Conservation Comm’n, 85
S.W.3d at 205. “Whether an order is a non-appealable temporary restraining order

or an appealable temporary injunction depends on the order’s characteristics and

function, not its title.” Id.

       The record in this case demonstrates that the initial relief requested was a

temporary restraining order pending a subsequent hearing on a temporary injunction

to be held on December 14, 2012. The order was entered on December 4, 2012 and

dissolved later that same day. Under these facts, the order at issue is a temporary

restraining order, not a temporary injunction. See Nikolouzos, 162 S.W.3d at 681

n.2.   We do not have jurisdiction over the trial court’s order dissolving the




                                         2
temporary restraining order. See In re Texas Natural Res. Conservation Comm’n,
85 S.W.3d at 205; Nikolouzos, 162 S.W.3d at 681.

      Accordingly, we grant appellee’s motion and dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss any other pending

motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




                                         3